DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the application process" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously stablish an application process. It is recommended establishing a feature in the claim before referring to “the” feature. 
Claim 3 recites the limitation "the sharp temperature gradient" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously stablish a sharp temperature gradient. It is recommended establishing a feature in the claim before referring to “the” feature. 
Claims 2-5 depend from a rejected base claim, incorporate the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. [US2011/0298156, “Hooper”] in view of Pluss [US2012/0205356].
Hooper discloses a laser cutting method applied to a substrate (1412) to form a secondary substrate having a pattern of a round corner (at 1416) and a line (at 1414 and 1418), the laser cutting method comprising: providing first laser pulses (1414) and second laser pulses (1416) (paragraph 0112); executing an application program (using a system control computer 2310; paragraphs 0140-142) to determine that if the pattern is the line (from motion profile parameters; paragraph 0112); then select the first laser profile (1414) heat up a portion of the substrate (1412), cut out the line and cooling (paragraphs 0112; cooling occurs once the laser beam has left the processed location); executing the application process (using a system control computer 2310; paragraphs 0140-142) to determine that if the pattern is the round corner (from motion profile parameters; paragraph 0112), then select a second laser profile (1416) to perform cutting on a portion of the substrate to form the round corner; repeatedly performing steps S2 and S3 until the application process has determined all of the patterns forming on the secondary substrate (implied as Figure 13 shows multiple direction changes that requires switching between pulse types); obtaining the secondary substrate from the substrate (dicing a die from workpiece; paragraph 0010-11). 
Hooper discloses different laser pulses but does not explicitly discloses multiple lasers to create the different laser pulses. 
Pluss discloses a laser machine apparatus and method. Pluss discloses the method uses a first and second operating mode, wherein the method switches between a first laser source (31) and a second laser source (32) when operating in different operating modes to provide different laser pulses (paragraphs 0007-8; 0029-34). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hooper by providing the different laser pulses from different laser sources as taught by Pluss in order to improve speed and efficiency of the process by enabling the processing of two portions at once with the two different lasers and improve the ease of switching between laser pulses without having to reconfigure and change the parameters of a single laser source.  
With respect to claim 2, Pluss discloses the application process of turning on the first laser beam (activating the first laser head; paragraph 0007). 
With respect to claim 4, Pluss discloses the application process of turning on the second laser beam (activating the second laser head; paragraph 0007). 
With respect to claim 5, Pluss discloses the controller is used to select the first laser beam or the second laser beam to perform cutting (paragraph 0029); and Hooper discloses the controller is used to determine whether the pattern has a line to round corner or a round corner to line transition at the junction of the line and the round corner (paragraph 0061, 0112). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hooper, Pluss, and further in view of Acker et al. [US2007/0275338, “Acker”].
Hooper as modified discloses a multi-laser cutting method. Applicant is referred to paragraph 5 for a detailed discussion of Hooper as modified.  Hooper fails to disclose using a cooling substance to decrease the temperature at the portion to create a sharp temperature gradient. 
Acker discloses a method of laser cutting.  Acker discloses using a plurality of cooling nozzles that apply a cooling substance to decrease the temperature of a portion treated with a laser which would create a sharp temperature gradient (paragraph 0041). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hooper by using a cooling substance to decrease a temperature of a portion treated with a laser resulting in a temperature gradient as taught by Acker in order to prevent unintended damage to the substrate being treated with the laser. 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pluss in view of Acker.
Q	Pluss discloses a multi-laser cutting system applied to a substrate to form a secondary substrate having a pattern of a round corner and a line, said multi-laser comprising: a load unit (holder 12) for disposing a substrate thereon (paragraph 0008, 0022);  a first laser unit (14 and 31) disposed on one side of the load unit, the first laser unit outputting a first laser beam according to a control instruction (paragraph 0007, 0029); a second laser unit (second laser 15, 32) disposed on one side of the load unit, the second laser unit outputting a second laser beam according to the control instruction (paragraph 0030-34); a driver module connected to the first laser unit, the cooling unit and the second laser unit, the driver module driving the first laser unit, the cooling unit and the second laser unit according to a move instruction (paragraph 0025, 0033-34); and a processing unit (control device 30) connected to the first laser unit, the second laser unit and the driver unit, the processing unit generating the control instruction according to a pattern data related to the pattern to operate the first laser beam to cut out the line and the second laser beam to cut out the round corner, forming a secondary substrate having the round corner and the line (pagraph 0029, 0033, 0034). 
Pluss fails to disclose a cooling unit outputting a cooling substance according to the control instruction. 
Acker discloses a device for laser cutting.  Acker a cooling unit (nozzles 4) outputting a cooling substance according to the control instruction (from control device 8) (paragraph 0041).  Acker discloses the cooling unit is connected to and controlled by a controller, wherein the processing unit generates the control instruction to operate to the cooling unit to output the substance to cool off a thermal energy generated from cutting out the line by the first laser beam (paragraph 0041). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Pluss including a cooling unit outputting a cooling substance as taught by Acker in order to prevent unintended damage to the substrate being treated with the laser. 
With respect to claim 7, Pluss discloses the second laser unit is a pico-second laser (paragraph 0027); and Acker discloses the first laser unit is a carbon dioxide laser (CO2 laser) (paragraph 0006). 
With respect to claim 8, Acker discloses cooling nozzles and implies the cooling substance is a liquid, air or gas (paragraph 0041).
With respect to claim 9, Pluss discloses the processing unit adjusts a physical characteristic of the first laser beam and the second laser beam, the physical characteristic being duration, or the processing unit operates the first laser beam and the second laser beam in a pulse mode (paragraph 0029). 
With respect to claim 10, Pluss discloses the first laser unit or the second laser unit further comprises an optical component to adjust at least one of the paths, a direction, a power, a focus, a beam diameter and a focal length of the laser beam (paragraph 0034). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
June 11, 2022